Title: From Thomas Jefferson to George Jefferson, 2 January 1799
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Philadelphia Jan. 2. 99.
          
          I wrote you from Monticello with a statement of my draughts on you. I have this day drawn on you in favor of James Strange agent for the Donalds for £98–5 paiable at 10. days sight. the £500. which you recieved from mr Pendleton were for mr Short. as it was wanting here, & I had money here which it suited me better to transfer to Richmond, I have been able so far to make the exchange within myself. perhaps I may in the same way exchange about £50. more and sell a draught here for the balance. be so good as to send me a statement of my account to govern me in the draught as we shall immediately begin the investment of mr Short’s money according to it’s destination.—there was shipped hence for me on the 11th. Dec. by Joseph Roberts 120. bundles nail rod by the sloop Rising Sun capt. Adders addressed to you. she went off so quick as to give no bill of lading, and we hope (but do not know) that she got out before the river closed. be so good as to forward on the nailrod immediately on it’s arrival, as I left them in want. be pleased also to note that there are only 2. sizes of rod, 10 d & 20 d. I note them because one half of the last which came to me was 30. d absolutely useless, & mr Roberts assures me he sent me none of that kind; so that it must have been exchanged in the vessel. the first opening in the river we shall send on some hoop iron & a cask of molasses in order that the latter may get to Monticello before the warm weather commences in the spring. I am Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        